DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2022.  Applicant subsequently canceled Claims 1-3.

Claims 4-20 have been examined.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s): 
Claim 8: “the access plate comprises solid sections that are larger than open sections of the vehicle mating flange”.  Figure 3 shows the open sections of the vehicle mating flange being larger than the solid sections.
Claim 10: “the flange of the nose cone comprises solid sections that are larger than open sections of the nose cone mating flange”.  None of the figures show both solid and open sections of the flange of the nose cone. 
 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 12, 18, and 19 are objected to because of the following informalities:
Claim 12, Line 2: “form” should be changed to --foam--.
Claim 18, Line 2: “106” should be removed.
Claim 19, Line 2: “a a” should be changed to --a--.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At the outset, it should be noted that claim 4 sets forth a “system” that has an expressed intended use of “for selectively securing components of an underwater vehicle”.  Thus, claim 1 is drawn solely to the subcombination of the system and the underwater vehicle is not an element of the claim.  However, the claim then recites positive interaction with the underwater vehicle, e.g., “an access plate secured to the bow of the vehicle”.  Accordingly, it is unclear as to whether the claims are drawn to the combination or just the subcombination.  For this Office action only, Examiner will presume that the subcombination is being claimed.    However, Applicants should take note that the positive inclusion of what had been previously only inferentially referred to clearly creates the ambiguity as indicated above with regard to what actually is being required by the claims. Moreover, if the underwater vehicle is not an element of the system, how can details of such underwater vehicle constitute a limitation of the system? 
Examiner notes that Claims 19 and 20 clearly include the vehicle.  If this is not the intent of Applicant, clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4, 6, 7, 9, 13, 14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tolkoff et al (US Patent 2002/0033126).

As to Claim 4, Tolkoff et al disclose a system for selectively securing components of an underwater vehicle, the system comprising:
an access plate (202/206) secured to the bow of the vehicle and having a flange (Fig 2);
a nose cone (102) having a flange (adjacent 206c);
a bow clamp (204) configured to selectively attach the nose cone to the access plate, the bow clamp comprising:
a circular body comprising two semi-circular parts joined by a hinge, the hinge being operable to open the bow clamp (Fig 2);
a vehicle mating flange (204e) configured to integrate with the flange of the access plate;
a nose cone mating flange (204d) configured to integrate with the flange of the nose cone;
a clamp configured to selectively secure the bow clamp to the access plate and the nose cone (at 204a-c).

As to Claim 6, Tolkoff et al disclose the system of claim 4, wherein one or more of the vehicle mating flange, the nose cone mating flange, and the flanges of the access plate and the nose cone further comprises an intermittent pattern of solid sections and open sections (See Examiner's Figure below).

Examiner’s Figure
[AltContent: connector][AltContent: textbox (Open Sections)][AltContent: textbox (Solid Section)]
    PNG
    media_image1.png
    469
    608
    media_image1.png
    Greyscale


As to Claim 7, Tolkoff et al disclose the system of claim 6, wherein the vehicle mating flange comprises solid sections that are larger than open sections of the flange of the access plate (See Examiner's Figure).

As to Claim 9, Tolkoff et al disclose the system of claim 6, wherein the nose cone mating flange comprises solid sections that are larger than open sections of the flange of the nose cone (See Examiner's Figure).

As to Claim 13, Tolkoff et al disclose the system of claim 4, wherein the nose cone comprises one or more openings allowing for emission and reception of sensor signals (Fig 2).

As to Claim 14, Tolkoff et al disclose the system of claim 4, wherein the nose cone comprises one or more solid portions that allow for emission and reception of sensor signals (Fig 1a).

As to Claim 19, Tolkoff et al disclose a method of attaching a nose cone to an underwater vehicle, the method comprising:
attaching an access plate secured to a bow of the vehicle and having a flange to a nose cone having a flange by using a bow clamp configured to selectively attach the nose cone to the access plate via the flanges (Fig 2), the bow clamp comprising:
a circular body comprising two semi-circular parts (204) joined by a hinge, the hinge being operable to open the bow clamp (Fig 2);
a vehicle mating flange configured to integrate with the flange of the access plate (Fig 12);
a nose cone mating flange configured to integrate with the flange of the nose cone (Fig 12);
a clamp configured to selectively secure the bow clamp to the access plate and the nose cone (Fig 2),
 wherein at least one of the vehicle mating flange and the nose cone mating flange comprises an intermittent pattern of open portions and solid portions (See Examiner's Figure), such that the nose cone is secured to the vehicle with at least one flange having the intermittent pattern of open portions and solid portions (See Examiner's Figure).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tolkoff et al in view of Kloepfer et al (US Patent Application Publication 2020/0239226).

Tolkoff et al disclose the system significantly as claimed, but does not disclose wherein the clamp further comprises an adjustable draw latch configured to selectively attach to a clip on the circular body of the bow clamp and a safety latch configured to prevent the draw latch from inadvertently disengaging the clip.
Kloepfer et al teach a similar nose cone assembly system having a clamp member (120) which connects a nose cone to a cylindrical body wherein the clamp member is a constricting device comprising a bolt and clamping blocks similar to Tolkoff et al.  Kloepfer et al also teach that “other devices and arrangements are possible, which are operative reversibly to constrict the clamping collar 122. For example, the constructing device 142 may include a latch clamp or a toggle clamp” (e.g. a draw latch).  Inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982). Therefore, because these two clamping configurations were art-recognized equivalents at the time of the effective filing date of the invention, one of ordinary skill in the art would have found it obvious to substitute a draw latch as taught by Kloepfer et al in place of the constricting configuration of Tolkoff et al. 
Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tolkoff et al.

As to Claims 8 and 10, Tolkoff et al disclose the system significantly as claimed, but do not disclose wherein the flange of the access plate comprises solid sections that are larger than open sections of the vehicle mating flange or wherein the flange of the nose cone comprises solid sections that are larger than open sections of the nose cone mating flange.
The examiner takes Official notice that a removing portions of a flange in a connection portion of a vehicle in a is well-understood, routine, conventional activity engaged in by those in the relevant art, in that this practice is widely prevalent or in common use in the art to reduce the functional weight of the vehicle.   It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the flange portions of the access plate and/or nose cone to reduce the working weight of the underwater vehicle to increase buoyancy.  Such a modification is merely a design consideration to one of ordinary skill in the art and would produce expected and predictable results.
Note:  Applicant may challenge the examiner's position of Official notice, specifically stating that such elements are not well-understood, routine, conventional activity by amending the claim, e.g., to add additional elements or modify existing elements, present persuasive arguments based on a good faith belief as to why the rejection is in error and/or submit evidence traversing the rejection.  If Applicant does not traverse the examiner’s assertion of official notice, the examiner’s common knowledge or well-known in the art statement will be taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of Official Notice.

As to Claim 11, Tolkoff et al disclose the system significantly as claimed, but do not disclose wherein the bow clamp is at least partially constructed of titanium.
Titanium is a suitable material and is well known for use in construction of an underwater vehicle because of its dual properties of corrosion resistance to sea water and strength-to-density ratio.  Further, Applicant is reminded that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the bow clamp of Tolkoff et al from titanium because it is a material known to be used in construction of marine systems and its corrosion resistance to sea water and strength-to-density ratio make it more suitable for this use.  


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tolkoff et al in view of insights.globalspec.com (https://insights.globalspec.com/article/5618/six-things-you-should-know-about-syntactic-foam-a-primer).
Tolkoff et al disclose the system significantly as claimed, but do not disclose wherein the nose cone is at least partially constructed of syntactic foam comprised of hollow glass beads and urethane.
insights.globalspec.com teaches that syntactic foam is a well-known material used in marine applications for its high compressive strength and stiffness, low density, buoyancy, and thermally insulating properties.  Applicant is again reminded that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the nose cone of Tolkoff et al from syntactic foam because it is a material known to be used in construction of marine systems and its buoyancy and low moisture absorption make it more suitable for this use.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent 2,853,038 teach a similar shell structure for a marine application having a band clamp to secure together sections of a torpedo.  
US Patent Application Publication 2005/0264010 and US Design Patent D779,315 teach a similar band clamp having intermittent solid and open sections on flanges of the clamp member.
US Design Patent D703,033 teaches a similar clamp having a hinge on one side and a draw latch on an opposing side.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297. The examiner can normally be reached M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        11/8/2022